DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “...Per claims 1 and 13...” heading on p. 7 of 8 of the Remarks, filed 14 April 2022, with respect to objected limitations previously recited in dependent claims, amended to be recited in independent claims1 that are now deemed patentable, have been fully considered and are persuasive.  The rejection of 14 February 2022 has been withdrawn. 

Claim Objections
Objection to claim limitations is withdrawn.

Claim Rejections - 35 USC § 112
Claim rejection on the basis of improper dependence is withdrawn.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaewook Ryu (Reg. 74,019) on 21 April 2022.
The application has been amended as follows: 

CLAIMS:
Please amend the claims as follows, with additions indicated with bold underlining, and deletions indicated with .

Claim 1:
A display device comprising:
a substrate;
a display panel comprising a first display area including a plurality of first pixels, a second display area including a plurality of second pixels, and a third display area disposed between the first display area and second display area and including a plurality of third pixels; and
a component disposed between the substrate and the display panel and overlapping the second display area, wherein 
a transmittance of the second display area is higher than a transmittance of the first display area and transmittance of the third display area, wherein 
the plurality of third pixels are controlled such that a luminance gradually changes according to a distance from the second display area, wherein 

the first pixels and third pixels are disposed at a first density, and the second pixels are disposed at a second density smaller than the first density, wherein 
the plurality of first pixels are controlled to emit light at a first luminance, the plurality of second pixels are controlled to emit light at a second luminance, and the plurality of third pixels are controlled such that the luminance gradually changes from the first luminance to the second luminance or from the second luminance to the first luminance according to the distance from the second display area, wherein 
the second display area comprises:
second unit pixel areas each having at least one second pixel; and
transmission areas alternatively disposed with the second unit pixel areas, in which the second pixel is not disposed, wherein 
the third display area comprises third unit pixel areas each having at least one third pixel, wherein 
the third unit pixel areas comprise first group unit pixel areas and second group unit pixel areas that are alternately disposed and independently controlled in a luminance, wherein 
the first group unit pixel areas are controlled to gradually decrease the luminance as the distance from the second display area increases, and wherein 
the second group unit pixel areas are controlled to gradually increase the luminance as the distance from the second display area increases.

Please cancel claims 4, 5.

Claim 9: 
The display device of claim  1, wherein the first group unit pixel areas closest to the second display area are disposed to be in contact with at least one of the second unit pixel areas.


Claim 12:
The display device of claim  1, wherein a width of the third display area is variable based on a luminance range of the third unit pixel areas and a luminance change rate of the third unit pixel areas.

Claim 13:
A method of driving a display device comprising a substrate, a display panel including a first display area including a plurality of first pixels, a second display area including a plurality of second pixels, and a third display area disposed between the first and second display areas and including a plurality of third pixels, and a component disposed between the substrate and the display panel and overlapping the second display area, the method comprising:
receiving image data;
correcting a luminance of the image data according to a display area corresponding to the image data; and
displaying an image based on the corrected image data, wherein 
correcting the luminance comprises correcting the luminance of the image data according to a distance from the second display area when image data corresponds to the third display area, wherein 
the plurality of third pixels are controlled such that a luminance gradually changes according to a distance from the second display area, wherein 
the first pixels and third pixels are disposed at a first density, and the second pixels are disposed at a second density smaller than the first density, wherein correcting the luminance comprises:
correcting the image data to a first luminance when the image data corresponds to the first display area;
correcting the image data to a second luminance when the image data corresponds to the second display area; and
correcting the image data to a luminance between the first luminance and the second luminance according to the distance from the second display area when the image data corresponds to the third display area, wherein the second display area comprises:
second unit pixel areas each having at least one second pixel; and
transmission areas alternately disposed with the second unit pixel areas, in which the second pixel is not disposed, wherein 
the third display area comprises third unit pixel areas each having at least one third pixel, wherein 
the third unit pixel areas comprise first group unit pixel areas and second group unit pixel areas that are alternately disposed and independently controlled in a luminance, wherein 
the first group unit pixel areas are controlled to gradually decrease the luminance as the distance from the second display area increases, and wherein 
the second group unit pixel areas are controlled to gradually increase the luminance as the distance from the second display area increases.

Please cancel claims 15, 16.

Claim 19:
The method of claim  13, wherein a sum of the luminance of a pair of the first group unit pixel area and the second group unit pixel area adjacent to each other is controlled to be an integer multiple of the first luminance.

Allowable Subject Matter
Claims 1, 3, 9 – 13, 19, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed toward a display device comprising a substrate and display panel comprising first through third display areas respectively comprising first through third pluralities of pixels, with a component disposed between the substrate and display panel, overlapping the second display area; density of pixels in the second display area is smaller than density in first and third display areas, and transmittance in the second display area is higher than transmittance in first and third display areas.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose the display device wherein the third unit pixel areas comprise first group unit pixel areas and second group unit pixel areas that are alternately disposed and independently controlled in a luminance, wherein the first group unit pixel areas are controlled to gradually decrease the luminance as the distance from the second display area increases, and wherein the second group unit pixel areas are controlled to gradually increase the luminance as the distance from the second display area increases.
Thus, claim 1 is allowed.
ii.	Claims 3, 9 – 12 depend from and inherit the limitations of claim 1.
Thus, claims 3, 9 – 12 are allowed.
iii.	Regarding claim 13, the cited prior art fails to singularly or collectively disclose a method a driving a display device wherein the third display area comprises third unit pixel areas each having at least one third pixel, wherein the third unit pixel areas comprise first group unit pixel areas and second group unit pixel areas that are alternately disposed and independently controlled in a luminance, wherein the first group unit pixel areas are controlled to gradually decrease the luminance as the distance from the second display area increases, and wherein the second group unit pixel areas are controlled to gradually increase the luminance as the distance from the second display area increases.
Thus, claim 13 is allowed.
iv.	Claims 19, 20 depend from and inherit the limitations of claim 13.
Thus, claims 19, 20 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Cho et al. (2018/0165533) discloses a biometric sensor ([0002]; Comprising 611, 621 of Figure 6) overlapping display area (Comprising 601) pixels (Figure 8A, 8B) which are driven with modified gradation to prevent luminance deviation [0163].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition to below Examiner’s Amendment, introducing limitations of intervening dependent claims, to be recited in independent claims.